PER CURIAM.
We initially accepted jurisdiction to review Bolden v. Moore, 865 So.2d 1 (Fla. 1st DCA 2003), a decision of a district court of appeal certifying a question to be of great public importance. Upon reflection and further consideration, we exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
ANSTEAD, C.J., LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
WELLS, J., dissents with an opinion, in which PARIENTE, J., concurs.